Name: COMMISSION REGULATION (EEC) No 3021/93 of 29 October 1993 laying down detailed rules of application for the specific measures for the smaller Aegean islands with regard to the special arrangement for the supply of dried fodder
 Type: Regulation
 Subject Matter: trade;  agricultural policy;  agricultural activity;  cooperation policy;  regions of EU Member States
 Date Published: nan

 No L 270/62 Official Journal of the European Communities 30 . 10 . 93 COMMISSION REGULATION (EEC) No 3021/93 of 29 October 1993 laying down detailed rules of application for the specific measures for the smaller Aegean islands with regard to the special arrangement for the supply of dried fodder HAS ADOPTED THIS REGULATION : Article 1 For the purposes of Article 2 of Regulation (EEC) No 2019/93 , the forecast supply balances for dried fodder eligible for Community aid for the end of 1993 and the 1994 calendar year are given in Annexes I and II hereto . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2019/93 of 19 July 1993 introducing specific measures for the smaller Aegean islands concerning agricultural products ('), and in particular Article 4 thereof, Whereas Commission Regulation (EEC) No 2958/93 (2) establishes the detailed rules of application for the arran ­ gements for the supply of certain agricultural products to the smaller Aegean islands, and pursuant to Article 3 of Regulation (EEC) No 2019/93 , the level of aid granted for that supply ; whereas, pursuant to Article 2 of Regulation (EEC) No 2019/93, the forecast supply balances for the supply of the smaller Aegean islands with dried fodder from the rest of the Community for the end of 1993 and the 1994 calendar year should be established ; whereas this measure should enter into force forthwith ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Dried Fodder, Article 2 The validity of the 'aid certificates' referred to in Article 2 (3) of Regulation (EEC) No 2958/93 shall expire on the final day of the second month following their issue . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 October 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 184, 27. 7. 1993, p . 1 . (2 OJ No L 267, 28 . 10 . 1993 , p . 4. 30 . 10 . 93 Official Journal of the European Communities No L 270/63 ANNEX I Forecast supply balance for the smaller islands belonging to group A (in tonnes) Description CN code Quantities 1993 (') 1994 Artificially heat-dried and otherwise dried lucerne and 1214 10 00 1 , fodder 1214 90 90 J 1 000 4000 (') November and December ANNEX II Forecast supply balance for the smaller islands belonging to group B (in tonnes) Description CN code Quantities 1993 (') 1994 Artificially heat-dried and otherwise dried lucerne and 1214 10 00 1 fodder 1214 90 90 J ~~ (') November and December